DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, Claims 1-9  in the reply filed on 07/18/2022 is acknowledged.  The traversal is on the ground(s) that Applicant traverses the Examiner requirement of an Invention selection from Invention 1-Il. Namely, MPEP § 803 states that "if the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions".  This is not found persuasive because to examine both groups would require non-coextensive searches. The different classifications of each group are just one example of how the inventions would require different searches and how the inventions are independent. Other examples may include different text search queries, different data bases, etc. Taking all these factors into consideration would place an undue burden on the examiner to search and examine both groups of inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/18/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1; line 18-19 recited that “a first layout and a second layout are located on the layout region and configured to be separated from the circuit board tape as a signal circuit board”. 
However applicant’s disclosure, page 5; line 15-16 of the specification, recites that “the first layout 131 and the second layout 132 can be separated from the circuit board tape 100 individually to become circuit boards”.  This clearly indicates that it does not function as a signal circuit board and thus the claim language of separated from the circuit board tape as a signal circuit board is confusing and conflicting. Note, examiner interprets ‘signal circuit board’ as individual or single circuit board as best understood in light of specification.

Claim 1 recites the limitation "the amount" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto, US 2001/0039076, and further in view of YANAGISAWA MASAHIKO, JP- 2001298056.
Regarding claim 1, Hashimoto discloses; a circuit board tape comprising a plurality of substrate units (Fig. 1 and [0080] ; matrix 13 with bonding portions 14 on substrate 12) arranged along a moving direction, each of the plurality of substrate units comprising: 												a first sprocket-hole region where a plurality of first sprocket holes (Fig. 1, 5-6, 9 and [0076, 0081] ; left side sprocket holes 16 at the defective location 28 with matrix 13 of substrate 12) are located, the amount of the plurality of first sprocket holes are odd and more than three (Fig. 1, 5-6, 9 and [0076, 0081] ; left side sprocket holes 16 at the defective location 28 with matrix 13 of substrate 12 are counted as 9), and the plurality of first sprocket holes are arranged on one side of each of the plurality of substrate units equidistantly (Fig. 1, 5-6, 9 and [0076, 0081] ; left side sprocket holes 16 at the defective location 28 with matrix 13 of substrate 12 are equidistant) along the moving direction; 												a second sprocket-hole region where a plurality of second sprocket holes (Fig. 1, 5-6, 9 and [0076, 0081] ; right side sprocket holes 16 at the defective location 28 with  matrix 13 of substrate 12) are located, the amount of the plurality of second sprocket holes are odd and more than three (Fig. 1, 5-6, 9 and [0076, 0081] ; right side sprocket holes 16 at the defective location 28 with matrix 13 of substrate 12 are counted as 9), the plurality of second sprocket holes are arranged on the other side of each of the plurality of substrate units equidistantly (Fig. 1, 5-6, 9 and [0076, 0081] ; right side sprocket holes 16 at the defective location 28 with matrix 13 of substrate 12 are equidistant)  along the moving direction and symmetrical to the plurality of first sprocket holes; 													a layout region (Fig. 1, 5-6, 9 and [0080-0081] ; matrix 13 with bonding portions 14 of substrate 12 between left and right sprocket holes 16 at the defective location 28) located between the first and second sprocket-hole regions, a first layout (Fig. 1, 5-6, 9 and [0080-0081] ; top 2 rows of matrix 13 with bonding portions 14 of substrate 12 at the defective location 28) and a second layout (Fig. 1, 5-6, 9 and [0080-0081] ; bottom 2 rows of matrix 13 with bonding portions 14 of substrate 12 at the defective location 28) are located on the layout region and configured to be separated (Fig. 5 and [0088] ; defective location 28 with matrix 13 is separated) from the circuit board tape, respectively; and 											a joining mark configured to define an imaginary line (Fig. 4-5 and [0088] ;  cutting lines of removed defective location 28) which is extended from the joining mark to be located between the first and second layouts, wherein the amount of the plurality of first sprocket holes located between the adjacent imaginary lines of the plurality of the substrate units is odd (Fig. 4-5 and [0088-0089] ; sprocket holes 16 between cutting lines of removed defective location 28 of substrate 12 are counted as 9). 				Hashimoto substantially discloses the invention including the tape carrier which has been cut, is joined and but is silent about the layout region separated from the circuit board tape as a signal circuit board (Note, examiner interpret ‘signal circuit board’ as individual or single circuit board). 
However YANAGISAWA MASAHIKO teaches that the layout region separated from the circuit board tape as a signal circuit board (Fig. 1, 5; wiring pattern 20 on substrate 10 with chip 60 is cut). Note, examiner interpret ‘signal circuit board’ as individual or single circuit board). 							
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hashimoto by separating the layout region from the circuit board tape as a signal circuit board, as taught by YANAGISAWA MASAHIKO, to provide a flexible wiring board in which stress can be relaxed (abstract). 
 Regarding claim 2, Hashimoto discloses; the amount of the plurality of first sprocket holes located between the adjacent imaginary lines is the same (Fig. 4-5 and [0088-0089] ; sprocket holes 16 between cutting lines of removed defective location 28 of substrate 12 are counted as 9) as that located on the first sprocket-hole region.

Allowable Subject Matter
Claims 3-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AZM A PARVEZ/Examiner, Art Unit 3729                    

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729